Citation Nr: 1710901	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  10-36 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased apportionment of the Veteran's VA compensation benefits in excess of $225 from December 1, 2009, to June 29, 2011, and in excess of $150 after June 30, 2011. 


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from January 1974 to November 1976.  The appellant is the Veteran's estranged spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO). In the decision, the RO granted the appellant's claim for an apportioned share of the Veteran's VA benefits, and awarded her benefits in the amount of $225 a month, effective December 1, 2009. 

In April 2013, the Board remanded the issue on appeal to the RO for additional development.  

As the Board noted in the remand, the appellant, in her substantive appeal, requested a hearing at the Roanoke RO before a Veterans Law Judge and was scheduled for a hearing on January 26, 2012.  However, in a letter date stamped as received on January 13, 2012, the appellant explained that due to her physical condition and financial constraints, she was unable to travel to the RO to attend her hearing.  She asked if any type of assistance could be provided to help her travel to the RO for her hearing, but added that if no assistance was available, then the appeal should be decided based on the evidence of record.  While the Board sympathizes with the appellant's situation, the Board is unaware at this time of any special accommodations which can be provided by way of financial assistance or transportation, either by the RO or the Board, to help a claimant travel to the designated location of her hearing.  See 38 C.F.R. § 20.712 (no expenses incurred by an appellant, representative, or witness incident to attendance at a hearing may be paid by the Government)  As such, the appellant's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

The Board notes that the appellant is self-represented in this case and the Veteran is represented by the organization listed on the title page.

The appeal is REMANDED to the RO.  VA will notify the appellant and the Veteran when further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development and consideration remains warranted.  

First, the Board previously remanded this matter in April 2013 with instructions to send VA Forms 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to both the Veteran and appellant.  Upon remand, this action was completed in May 2013.  The Veteran returned the form, but the appellant did not.  Thus, there was substantial compliance with the Board's remand directive.  Nonetheless, as the matter is being remanded for other reasons, the Board finds that the appellant should be given a further opportunity to submit this form.  

Second, since the Board's April 2013 remand, the claims file shows that the Veteran has been incarcerated at a state penal institution for a period of greater than 60 days.  According to a March 2016 notice from the state, the Veteran was first confined from July 2015 to November 2015 for both a felony and misdemeanor (no details provided).  He was released on bond in November 2015, and no disposition from the court had been received.  More recently, a January 2016 VA and SSA State Prisoner Computer Match shows that the Veteran was incarcerated beginning July 2015.  According to publicly available information from the state's Department of Corrections website, the Veteran's expected release date is in June 2020.  

This information indicates that the Veteran has been incarcerated for a period of greater than 60 days.  It is not clear if this was for a felony, but it would appear likely based on the length of the Veteran's sentence.  

At present, no consideration has been made as to an apportionment under 38 C.F.R. § 3.665(e)(1), which provides that all or part of the compensation not paid to an incarcerated veteran may be apportioned to the veteran's spouse, child or children and dependent parents on the basis of individual need.  Absent such a determination, it is premature to make a final decision in this appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Verify whether the Veteran's incarceration beginning in July 2015 was for a felony.   

2.  Furnish a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to the appellant.  The appellant should be asked to complete this form for the present period since her prior December 2009 VA Form 21-0788.  In particular, request that the appellant include with this form copies of supporting documents for all relevant periods, including any copies of pertinent bills, invoices, bank records, and court statements/orders, as well as lease, loan, or mortgage agreements, to corroborate her assertions concerning her monthly income and expenses.  Also, inquire whether she has shared housing expenses with any other individual during the pertinent periods in questions, and, if so, whether such individual(s) pay(s) all or any portion of the expenses shown on the party's updated form. 

3.  After completing the above, readjudicate the issue on appeal, to include whether an apportionment for an incarcerated spouse or dependents is warranted.  If either party is not satisfied with the outcome of the apportionment issue, provide the appellant and the Veteran with a supplemental statement of the case (SSOC).  In processing the claim, follow the "contested claim" procedures.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

